Citation Nr: 1804118	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  12-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to February 1975.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was remanded in September 2014 and March 2015 for additional development.

In July 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Additional evidence in the form of Social Security Administration (SSA) records and a December 2015 VA examination report was added to the record following the September 2015 Supplemental Statement of the Case (SSOC) and subsequent transfer of the case to the Board.  The SSA records are cumulative to evidence already in the claims file.  The December 2015 VA examination report is pertinent and has not yet been reviewed by the AOJ, and no waiver of AOJ jurisdiction was provided.  However, as the appeal is being remanded, the AOJ will have the opportunity to review this material prior to final appellate adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is unable to adjudicate the claim because the record is incomplete.

An October 27, 2015 VA examination report referenced in the April 2016 rating decision is missing from the claims file.  It appears that the examination was requested with respect to increased rating claims for the Veteran's service-connected back disability and service-connected bilateral lower extremity disability, which are not currently on appeal.  However, the Veteran seeks service connection for a bilateral hip disability, to include as secondary to his service-connected disabilities.  In addition, a VBMS Note dated March 31, 2016 indicates that the Veteran's vocational rehabilitation folder was sent to the AOJ for review, but those records are not associated with the claims file.  Thus, remand is necessary so that the AOJ can attempt to locate and obtain the missing documents.

Accordingly, the case is REMANDED for the following action:

1. Undertake all steps necessary to locate, obtain, and associate with the claims file the October 27, 2015 VA examination report referenced in the April 2016 rating decision and the vocational rehabilitation folder referenced in the VBMS Note dated March 31, 2016.  If a missing document cannot be located, the AOJ must notify the Veteran and his representative and inform them that the document appears to have been received but is now missing.

2. If, and only if, the AOJ finds evidence of a current hip disability other than bilateral lower extremity radiculopathy, the AOJ should take the appropriate steps to ensure a VA examination is provided to determine whether it is at least as likely as not (50 percent probability or more) that the hip disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hip disability was caused or aggravated by any of his service-connected disabilities (alone or in combination)
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3. Then, readjudicate the issue on appeal, considering all evidence submitted since the September 2015 SSOC, to include a December 2015 VA examination report.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




